DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 14 February 2022 has been entered.  Claims 1 – 14, 20 – 25, and 39 remain pending in the application.  Claims 20 – 25 and 39 were previously withdrawn from consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sayir (US 2007/0053168 A1) in view of Haushalter (US 5,372,187 A) and Barten (US 2003/0155103 A1).
	Regarding claim 1, Sayir discloses a graphite article comprising: a graphite sheet having a first major surface and a second major surface oppositely disposed to the first major surface, the graphite sheet having a plurality of microfolds (“heat sink” comprising a “graphite layer”: e.g. Fig. 7 – 9; ¶¶ [0010] – [0083]).
	Although Sayir is not specific as to the graphite sheet being a creped graphite sheet wherein each macrofold has a plurality of associated microfolds, each microfold being smaller than the associated macrofold, this feature would have been obvious in view of Haushalter and Barten.
	Haushalter discloses an article comprising a creped sheet having a first major surface and a second major surface oppositely disposed to the first major surface, the creped sheet having a plurality of macrofolds, each macrofold having a plurality of associated microfolds, wherein each microfold is smaller than the associated macrofold (e.g. Fig. 1 – 4; Col. 1, l. 45, to Col. 3, l. 16).
	MPEP § 2143, I, C, states the following regarding use of a known technique to improve similar devices (methods, or products) in the same way:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 

With respect to (1), Sayir provides a “base” graphite article upon which the claimed invention, i.e. a graphite article comprising microfolds as claimed, can be seen as an improvement.
	With respect to (2), Haushalter discloses a “comparable” article that has been improved in the same way as the claimed invention.  Notably, Haushalter discloses the microfolds improve the heat transfer capability of the sheet without increasing the volume of space occupied by the article (e.g. Col. 1, ll. 40 – 52; Col. 2, ll. 1 – 9, 26 – 29; Col. 3, ll. 3 – 16).  The instant specification makes similar statement (e.g. ¶¶ [0079], [0081]).
	With respect to (3), although Haushalter relates to a metallic sheet (e.g. Col. 1, ll. 53 – 55; Col. 2, ll. 33 – 37) rather than graphite as Sayir discloses, Barten discloses an equivalence between graphite and metal as materials for forming fins in thermal interfaces (e.g. ¶ [0018]), thermal interfaces being the field of endeavor for both Sayir (e.g. ¶¶ [0002], [0010], [0011], [0029], [0033], [0053], [0072]) and Haushalter (e.g. Col. 1, ll. 5 – 10; Col. 2, ll. 26 – 32).  In view of such equivalence of materials, it would have been reasonable for one of ordinary skill in the art to consult Haushalter for means of further improving the heat transfer capabilities of Sayir’s graphite article.
	With respect to (4), as noted previously, Sayir discloses embodiments wherein the graphite article is a thermal interface used in applications with space limitations, e.g. electronic devices (e.g. ¶¶ [0002], [0010], [0011], [0029], [0033], [0053], [0072]), a feature Haushalter similar ascribes to their article (e.g. Col. 1, ll. 5 – 10; Col. 2, ll. 26 – 32).  
	Therefore, it would have been obvious to modify Sayir’s graphite sheet to be a creped graphite sheet wherein each macrofold has a plurality of associated microfolds, each microfold being smaller than the associated macrofold as Haushalter and Barten suggest, the motivation being to increase the thermal transfer capabilities of Sayir’s graphite sheet while occupying the same volume space.
	Regarding claim 2, in addition to the limitations of claim 1, Sayir discloses the macrofolds comprise convex macrofolds and concave macrofolds (e.g. Fig. 7 – 9) as does Haushalter (e.g. Fig. 3).
	Regarding claim 3, in addition to the limitations of claim 1, Sayir discloses the macrofolds comprise alternating convex macrofolds and concave microfolds (e.g. Fig. 7 – 9) as does Haushalter (e.g. Fig. 3).
	Regarding claim 4, in addition to the limitations of claim 1, the thickness (Tc) of the creped graphite sheet Sayir discloses is 5 nm to 1.27 mm, e.g., 10 nm to 0.762 mm (“5 nm or more, to less [than] 50 mil”, “from 10 nm to 30 mil”: e.g. ¶ [0071]).
	Sayir’s ranges for the thickness of the creped graphite sheet overlap the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 5, in addition to the limitations of claim 1, Sayir discloses the height (H) of the graphite article is more than 100 times greater than the thickness (Tc) of the creped graphite sheet (e.g. Fig. 5; ¶ [0073]).
	Regarding claim 6, in addition to the limitations of claim 1, Haushalter discloses a macrofold comprises more than two microfolds (e.g. Fig. 3).
	Regarding claim 7, although Haushalter does not explicitly state the height ratio between at least one of the macrofolds and at least one of the microfolds is at least 3:1, Sayir discloses dimensions of the macrofolds of the graphite sheet vary according to cooling requirements of a particular application (e.g. ¶ [0068]).  Based on Haushalter’s description of increased surface area provided by microfolds increasing heat transfer as discussed in the 35 U.S.C. 103 rejection of claim 1, one of ordinary skill in the art would have therefore understood that the height ratio of one or more macrofolds to one or more microfolds is thus adjustable to attain desirable cooling requirements for a particular application.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a height ratio between at least one of the macrofolds and at least one of the microfolds which is at least 3:1 in order to provide heat transfer properties suitable for the particular application.
	Regarding claim 8, in addition to the limitations of claim 1, Sayir discloses the graphite article is arranged in a three-dimensional shape having a z-direction measurement of at least 0.5 mm (e.g. ¶ [0072] describes heights of at least 10 mm or less than 10 mm, depending on the application).
	Regarding claim 10, in addition to the limitations of claim 1, Sayir discloses the graphite article exhibits, e.g., plastic properties (successfully bends and retains its shape after bending: e.g. ¶¶ [0065], [0068]).
	Regarding claim 11, although Sayir is not specific as to an elongation of the graphite article comprises at least 10% of the original length of the graphite article, Sayir notes the graphite sheet may be structurally modified to allow individual graphene layers within the graphite to slide past one another during bending on the concave side of a macrofold (e.g. ¶ [0065]).  As such, one of ordinary skill in the art would have understood there is an elongation of the graphite article on the convex side of a macrofold.  In view of the modifications Haushalter suggests, it would have been similarly understood that elongation occurs on the convex sides of the microfolds.  Accordingly, one of ordinary skill in the art would have understood the amount of elongation depends on the dimensions of the macrofolds and microfolds, said dimensions being optimizable for the particular application of the graphite article (Sayir: e.g. ¶ [0068]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to have the elongation of the graphite article to comprise at least 10% of the original length of the graphite article, the motivation being to provide a graphite article which can be stretched without breaking under compression during bending while forming the macrofolds and microfolds.
	Regarding claim 12, although Sayir is not specific as to a difference of in-plane diffusivity in the x-y direction comprising at least 15%, Sayir notes the graphite sheet may be structurally modified to allow individual graphene layers within the graphite to slide past one another during bending on the concave side of a macrofold (e.g. ¶ [0065]).  As such, one of ordinary skill in the art would have understood there is an elongation of the article on the convex side of a macrofold.  In view of the modifications Haushalter suggests, it would have been similarly understood that elongation occurs on the convex sides of the microfolds.  Therefore, in view of Haushalter’s description of double corrugating where the macrofolds and microfolds generally extend in the same direction (e.g. Fig. 3, 4), it would have been understood that the diffusivity, e.g. thermal diffusivity, differs in the x direction with respect to the y direction in that the graphene structure within the graphite layer is at least partially broken during the bending.  
	In particular, Sayir discloses graphite conducts heat primarily within the graphene planes thereof (e.g. ¶¶ [0011], [0031], [0034], [0037], [0039], [0065]), which one of ordinary skill in the art would have therefore understood to indicate disruptions in the x-y plane of the graphene reduce the thermal diffusivity in the direction in which disruptions occur.  Since the disruptions occur primarily in one direction (Haushalter: e.g. Fig. 3, 4), the thermal diffusivity difference noted previously occurs.  Because of the disruptions, one of ordinary skill in the art would have understood the difference in diffusivity depends on the dimensions of the macrofolds and microfolds, said dimensions being optimizable for the particular application of the graphite article (Sayir: e.g. ¶ [0068]).  Moreover, given Sayir’s goal to direct thermal energy away from a source of heat anisotropically (e.g. ¶¶ [0010], [0011], [0029], [0030], [0033], [0051], [0068] – [0071]), one of ordinary skill in the art would have been motivated to provide a diffusivity, e.g. a thermal diffusivity, which favors conduction of heat in a direction away from a heat source.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a difference of in-plane diffusivity in the x-y direction of at least 15%, the motivation being to provide beneficial directional thermal conductivity.
	Regarding claim 13, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Sayir’s graphite article comprises a thermal interface (e.g. ¶¶ [0010], [0011], [0029], [0030], [0033], [0051], [0068] – [0071]).
	Regarding claim 14, although Sayir does not specifically state the graphite article exhibits a thermal impedance of less than 0.5 °C*cm2/W at a contact pressure of about 700 kPa, Sayir’s graphite article comprises a thermal interface where the objective is to maximize heat conduction away from a heat source (e.g. ¶¶ [0010], [0011], [0029], [0030], [0033], [0036], [0039], [0051], [0068] – [0071]).  Therefore, it is understood that thermal impedance should be minimized in order to maximize the effectiveness of the graphite article.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the graphite article with a thermal impedance of less than 0.5 °C*cm2/W at a contact pressure of about 700 kPa in order to provide a graphite article effective at conducting away heat.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sayir, Haushalter, and Barten as applied to claim 1 above, and further in view of Zhou (CN 106358361 A, referencing an English abstract thereof provided with this Office Action).
	Regarding claim 9, although Sayir, Haushalter, and Barten are not specific as to the graphite article further comprising oil contained in the macrofolds, this feature would have been obvious in view of Zhou.
	Zhou discloses a heat dissipation fin comprising oil contained therein in order to assist in efficient heat dissipation (Abstract).
	Zhou’s heat dissipation fin in cross-section is folded (e.g. Fig. 1) in a similar manner to those Sayir, Haushalter, and Barten disclose.  Therefore, one of ordinary skill in the art would have expected similar effects to those Zhou discloses would apply for the structures Sayir, Haushalter, and Barten disclose.
	Accordingly, it would have been obvious to modify the graphite article Sayir, Haushalter, and Barten disclose to further comprise oil contained in the macrofolds, the motivation being to more efficiently conduct heat away from a heat source.

Response to Arguments
Applicant’s arguments, see pp. 5 – 6, filed 14 February 2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant’s arguments, see pp. 6 – 7, filed 14 February 2022, with respect to the rejections of claims 1 – 14 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	Applicant asserts creping is a process distinct from a machining process as Haushalter describes in that the creping process creates macro- and microfolds via a different mechanism.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  
	Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and unobvious product.).  MPEP § 2113, II.  
	In the case of the rejections in view of Sayir, Haushalter, and Barten, the examiner finds Applicant’s assertions fail to demonstrate an unobvious difference between the claimed product and the prior art product.  While a creping process may have differences in operation as compared to a machining process, Applicant has not demonstrated that the resulting products differ between such processes.  As such, the macrofolds and microfolds Haushalter suggests for modifying Sayir’s graphite sheet, based on an equivalence Barten identifies between the materials Sayir and Haushalter describe, is considered to read upon the structure of a creped graphite sheet.
	Therefore, the rejections under 35 U.S.C. 103 are maintained to the extent consistent with the present amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783